FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks/Arguments
Remarks & Arguments filed on 01/06/2021 is acknowledged.
Claims 1, 4-6, 11 and 14-16 are examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 4-6, 11 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 1 and 11 recites a limitation "the first end” which appears to be an error for --the forward end--.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, 11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bunker in view of Park (US 2019/0071985; foreign Priority Sep 06, 2017).
In re Claim 1:  Bunker teaches a gas turbine engine (10) component assembly, comprising: 
a first component (80; [0035]) having an inner surface (96), an outer surface (94) opposite the first surface, and a cooling hole (100) extending from the outer surface to the inner surface through the first component (see Fig. 2); 
a second component (78) having a first surface (84) and a second surface (86), the inner surface (96) and the second surface (86) defining a cooling channel (98; see Fig. 2) therebetween in fluid communication with the cooling hole for cooling (intended use) the second surface of the second component; and 
expel the airflow through the cooling hole (100) towards the second surface (86).
However, Bunker does not teach
a particulate capture device attached to the first component, the particulate capture device being configured to capture airflow and particulate in an airflow path proximate the outer surface, aerodynamically separate the airflow from the particulate, 
wherein the particulate capture device further comprises: 
a scoop portion projecting outward from the outer surface of the first component and into the airflow path proximate the outer surface of the first component, wherein the scoop portion is configured to capture the airflow and the particulate flowing through the airflow path and direct the airflow and the particulate through a first orifice and into a chamber of the particulate capture device;
a forward end, the first orifice being located at the first end;
an aft end located opposite the forward end; and
a collection backstop located at the aft end, wherein the scoop portion is configured to direct the airflow and the particulate from the orifice towards the collection backstop.
structural limitations of the claim”, Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), MPEP 2114 (II).

    PNG
    media_image1.png
    267
    603
    media_image1.png
    Greyscale

wherein the particulate capture device further comprises: 
a scoop portion projecting outward from the outer surface of the first component (see Fig. 9) and into the airflow path proximate the outer surface of the first component, wherein the scoop portion is configured to capture the airflow and the particulate (intended use) flowing through the airflow path and direct the airflow and the particulate through a first orifice (entrance of 300) and into a chamber of the particulate capture device (between 110 and 300; Fig. 9).  Regarding the intended use limitation it has been held that “[A] claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim”, Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), MPEP 2114 (II);

an aft end (annotated) located opposite the forward end (see Fig. 9); and
a collection backstop (annotated) located at the aft end, wherein the scoop portion is configured to direct the airflow (intended use) and the particulate from the orifice towards the collection backstop.
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to include air scoops in Bunker’s apparatus in order to improve cooling performance as taught by Park, [0002].
In re Claim 4:  Bunker i.v. Park teaches the invention as claimed and as discussed for Claim 1, above.  Park being incorporated in Bunker’s apparatus, Park further teaches wherein: the particulate capture device is shaped to turn (intended use) the airflow between the first orifice and the cooling hole such that air particulate is forced to separate (desired result) from the airflow within the chamber. regarding the functional limitations, it has been held that “[A] claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim”, Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), MPEP 2114 (II).
In re Claim 5:  Bunker i.v. Park teaches the invention as claimed and as discussed for Claim 1, above.  Park being incorporated in Bunker’s apparatus, Park further teaches that the scoop 300 is a semi-sphere [0016] and Figs. 5 and 10 teaches that the radius of the scoop varying from row X1 to X5.  Therefore, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382, MPEP 2144.05 II.A.  

In re Claim 6:  Bunker i.v. Park teaches the invention as claimed and as discussed for Claim 1, above.  Park being incorporated in Bunker’s apparatus, Park further teaches wherein the cooling hole is located away from the first orifice at a distance less than or equal to three times a height of the first orifice (see Fig. 9). 
	In re Claim 11:  Bunker teaches a shell of a combustor [0036] for use in a gas turbine engine (10; the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999), MPEP 2111.02 II), the shell comprising: 
a combustion chamber (annotated) of the combustor (76), the combustion chamber having a combustion area; 
a combustion liner (80) having an inner surface (96), an outer surface (94) opposite the inner surface (see Fig. 2), and a primary aperture (100) extending from the outer surface to the inner surface through the combustion liner (see Fig. 2); 
a heat shield panel (78) interposed between the inner surface of the combustion liner and the combustion area (see Fig. 2), the heat shield panel having a first surface (84) and a second surface (86) opposite the first surface (see Fig. 2), wherein the second surface is oriented towards the inner surface (see Fig. 2), and wherein the heat shield panel is separated from the combustion liner by an impingement cavity (98); and 
expel the airflow through the cooling hole (100) towards the second surface (86).
However, Bunker does not teach
a particulate capture device attached to the combustion liner, the particulate capture device being configured to capture airflow and particulate in an airflow path proximate the outer surface, aerodynamically separate the airflow from the particulate,
wherein the particulate capture device further comprises: 

a forward end, the first orifice being located at the first end;
an aft end located opposite the forward end; and
a collection backstop located at the aft end, wherein the scoop portion is configured to direct the airflow and the particulate from the orifice towards the collection backstop.
Park teaches a particulate capture (intended use) device (300) attached to the combustion liner  (110), the particulate capture device being configured to capture airflow and particulate in an airflow path proximate the outer surface (between 110 and 300; Fig. 9), aerodynamically separate the airflow from the particulate (intended use), and expel the airflow through the cooling hole (200) towards the second surface, Regarding the intended use limitations, it has been held that “[A] claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim”, Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), MPEP 2114 (II).
wherein the particulate capture device further comprises: 
a scoop portion projecting outward from the outer surface of the combustion liner (see Fig. 9) and into the airflow path proximate the outer surface, wherein the scoop portion is configured to capture the airflow and the particulate (intended use) flowing through the airflow path and direct the airflow and the particulate through a first orifice (entrance of 300) and into a chamber of the particulate capture device (between 110 and 300; Fig. 9).  Regarding the intended use limitation it has been held that “[A] claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art structural limitations of the claim”, Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), MPEP 2114 (II);
a forward end (annotated), the first orifice being located at the forward end (see Fig. 9);
an aft end (annotated) located opposite the forward end (see Fig. 9); and
a collection backstop (annotated) located at the aft end, wherein the scoop portion is configured to direct the airflow (intended use) and the particulate from the orifice towards the collection backstop.
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to include air scoops in Bunker’s apparatus in order to improve cooling performance as taught by Park, [0002].
In re Claim 14:  Bunker i.v. Park teaches the invention as claimed and as discussed for Claim 11, above.  Park being incorporated in Bunker’s apparatus, Park further teaches wherein: the particulate capture device is shaped to turn (intended use) the airflow between the first orifice and the cooling hole such that air particulate is forced to separate (desired result) from the airflow within the chamber. regarding the functional limitations, it has been held that “[A] claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim”, Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), MPEP 2114 (II).
In re Claim 15:  Bunker i.v. Park teaches the invention as claimed and as discussed for Claim 11, above.  Park being incorporated in Bunker’s apparatus, Park further teaches that the scoop 300 is a semi-sphere [0016] and Figs. 5 and 10 teaches that the radius of the scoop varying from row X1 to X5.  Therefore, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382, MPEP 2144.05 II.A.  

In re Claim 16:  Bunker i.v. Park teaches the invention as claimed and as discussed for Claim 11, above.  Park being incorporated in Bunker’s apparatus, Park further teaches wherein the cooling hole is located away from the first orifice at a distance less than or equal to three times a height of the first orifice (see Fig. 9). 
Response to Arguments
Applicant's arguments with respect to claims 1 and 11 have been considered and the newly amended limitations and arguments have been addressed in the body of the rejections at the appropriate locations.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622.  The examiner can normally be reached on M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARUN GOYAL/Primary Examiner, Art Unit 3741